Case 6:18-cv-00240-JDK-JDL Document 31 Filed 06/18/19 Page 1 of 1 PageID #: 121



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 MICHAEL P. POWELL              §
                                §
 v.                             §                   CASE NO. 6:18cv240-JDK-JDL
                                §
 MEALS ON WHEELS MINISTRY, INC. §

                                        FINAL JUDGMENT

        Pursuant to the Order granting the Joint Motion to Dismiss, the Court hereby enters Final

 Judgment. Plaintiff Michael P. Powell filed suit against Defendant Meals on Wheels Ministry,

 Inc. on May 29, 2018.

        IT IS HEREBY ORDERED that the above-entitled and numbered cause of action is

   DISMISSED WITH PREJUDICE. All costs are to be borne by the party that incurred them.

        All motions by either party not previously ruled on are hereby DENIED. The Clerk of

 the Court is directed to close this case.
        So ORDERED and SIGNED this 18th day of June, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
